Citation Nr: 1338641	
Decision Date: 11/25/13    Archive Date: 12/06/13

DOCKET NO.  10-14 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for burning foot syndrome.

2.  Entitlement to service connection for a right foot disorder (claimed as plantar spur on right foot and arthralgia).

3.  Entitlement to service connection for a cardiovascular disorder (other than arterial hypertension) claimed as atherosclerosis secondary to service-connected diabetes mellitus, type II.

4.  Entitlement to service connection for erectile dysfunction claimed as secondary to service-connected diabetes mellitus, type II.

5.  Entitlement to service connection for lacunar brain infarct claimed as secondary to service-connected diabetes mellitus, type II.

6.  Entitlement to service connection for major depressive disorder claimed as secondary to service-connected disabilities.

7.  Entitlement to an initial compensable disability rating for service-connected carpal tunnel syndrome, left wrist.

8.   Entitlement to an initial compensable disability rating for service-connected carpal tunnel syndrome, right wrist.

9.  Entitlement to service connection for renal dysfunction claimed as secondary to service-connected diabetes mellitus, type II.

10.  Entitlement to service connection for arterial hypertension claimed as secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Kreitlow


INTRODUCTION

The Veteran had active military service from March 1964 to March 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in February 2009 and August 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In the February 2009 rating decision, the RO granted service connection for diabetes mellitus, type II, and peripheral neuropathy of the bilateral lower extremities.  In addition, the RO denied service connection for 21 other claimed conditions.  In his Notice of Disagreement, the Veteran disagreed with the denial of service connection for 13 of those claimed conditions.  A Statement of the Case was issued on those 13 conditions in March 2010.  In April 2010, the Veteran filed a timely VA Form 9 in which he narrowed the issues he was appealing to issues 1 through 6 listed on the title page.  As the Veteran failed to either initiate or perfect an appeal as to the denial of the other claimed conditions not listed in his VA 
Form 9, the Board has no jurisdiction over those issues.

The Board notes that the Veteran initially filed a claim for service connection for atherosclerosis.  A review of the available treatment records, however, shows multiple diagnoses of cardiovascular disorders.  Consequently, construing the claim liberally, the Board finds that it should be characterized as one for service connection for a cardiovascular disorder (other than arterial hypertension) claimed as atherosclerosis.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam order) (it is the responsibility of the Board to consider alternate current conditions within the scope of the claim).  The Board notes that the Veteran has a separate claim for arterial hypertension and, hence, that is not part of his claim for service connection for a cardiovascular disorder.  The issue has, therefore, been restated on the title page of this decision.

In the August 2010 rating decision, the RO granted service connection for bilateral carpal tunnel syndrome and evaluated each wrist as noncompensably disabling.  In addition, the RO denied service connection for renal dysfunction and arterial hypertension, to include as secondary to service-connected diabetes mellitus, type II.  By statement from his representative received in May 2011, the Veteran requested reconsideration of this rating decision for a compensable evaluation for left and right wrist carpal tunnel syndrome and entitlement to service connection of renal dysfunction and arterial hypertension and submitted additional statement and evidence relating to those claims.  The Board interprets the May 2011 statement from the Veteran's representative to constitute a Notice of Disagreement as to the RO's August 2010 rating decision.  A Statement of the Case, however, has not been issued.  Consequently, these issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.

In addition, the issues of entitlement to service connection for a right foot disorder, a cardiovascular disorder (other than arterial hypertension), erectile dysfunction, a lacunar brain infarct, and major depressive disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC in Washington, DC.


FINDING OF FACT

The Veteran does not have a diagnosis of burning foot syndrome.


CONCLUSION OF LAW

Service connection for burning foot syndrome is not warranted.  38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance Requirements

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are described in 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and notify the claimant and his or her representative, if any, of what information and evidence not already provided, if any, is necessary to substantiate, or will assist in substantiating, each of the five elements of the claim including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In the present case, notice was provided to the Veteran in November 2008, prior to the initial AOJ decision on his claim.  The Board finds that the notice provided fully complies with VA's duty to notify.  Likewise, the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  He was told it was his responsibility to support the claim with appropriate evidence and has been given the regulations applicable to VA's duty to notify and assist.  Indeed, the Veteran submitted evidence in connection with his claim indicating he knew of the need to provide VA with information and evidence to support his claim.  Thus the Board finds that the purposes behind VA's notice requirement have been satisfied, and VA has satisfied its "duty to notify" the Veteran, and any error in this regard is harmless.   

With respect to VA's duty to assist, VA is only required to make reasonable efforts to obtain relevant records that the veteran has adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1).  All efforts have been made to obtain relevant, identified and available evidence, and VA has notified the Veteran of any evidence that could not be obtained.  VA, therefore, has made every reasonable effort to obtain all records relevant to the Veteran's claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  The Veteran was afforded VA examination on his claim in October 2008.  The report of this examination reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate physical examination, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  The Board, therefore, concludes that this examination report is adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  

Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage of this case.  Additional efforts to assist or notify him would serve no useful purpose.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim. 

II.  Analysis

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); See Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  Subsection (a) also refers to "each disabling condition...for which [a veteran] seeks a service connection" and states that "[d]eterminations as to service connection will be based on review of the entire evidence of record."  Walker at 1334.

A second way to establish direct service connection is set forth in § 3.303(b).  In Walker, the Court of Appeals for the Federal Circuit (Federal Circuit) found that, unlike subsection (a), which is not limited to any specific condition, subsection (b) is restricted to chronic diseases.  "If a veteran can prove a chronic disease 'shown in service,' and there are no intercurrent causes, the manifestations of the chronic disease present at the time the veteran seeks benefits establish service connection for the chronic disease.  By treating all subsequent manifestations as service-connected, the veteran is relieved of the requirement to show a causal relationship between the condition in service and the condition for which disability compensation is sought.  In short, there is no 'nexus' requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease."  Id. at 1335-36.

In addition, the Federal Circuit found that subsection (b) provides a second route by which service connection can be established for a chronic disease, which is if "evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not 'shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned,' i.e., 'when the fact of chronicity in service is not adequately supported,' then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Id. at 1336.  Furthermore, the Federal Circuit held that that the term "chronic disease" as set forth in subsection (b) is properly interpreted as being constrained by § 3.309(a) in that the regulation is only available to establish service connection for the specific chronic diseases listed in § 3.309(a) regardless of the point in time when a veteran's chronic disease is either shown or noted.  Id. at 1336-39. 

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.   38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

After reviewing the evidence, the Board finds that it fails to establish that the Veteran presently has burning foot syndrome.  Rather, the medical evidence establishes that the Veteran's complaints of burning feet having been related to his diagnosis of peripheral neuropathy of the bilateral lower extremities, for which he is already service-connected.  The Board notes that service connection for peripheral neuropathy of the bilateral lower extremities was granted in the February 2009 rating decision.

The Veteran submitted private treatment records that show he is diagnosed to have peripheral neuropathy of the bilateral lower extremities.  Such diagnosis is supported by electromyogram/nerve conduction velocity (EMG/NCV) studies.  An EMG/NCV study conducted in April 2006 showed findings compatible with early mixed sensory-motor peripheral neuropathy, axonal and demyelinating (mild diabetic neuropathy), as well as a left L5 radiculopathy.  Treatment records by the Veteran's treating neurologist and podiatrist also confirm this diagnosis.  Significantly, a May 2006 treatment note from the Veteran's podiatrist shows the Veteran complained of burning sensation on both plantar aspect with neuralgia and paresthesia with pain.  The assessment was diabetes mellitus, type II, with neuropathy.  In her plan, this physician stated:  "Advise [patient] symptoms on both legs are related to [diabetes mellitus, type II,]  neuropathy."  This physician's treatment notes continue the same assessment for the Veteran's complaints.  In addition, a February 2008 medical report from the Veteran's treating physiatrist also confirms his diagnosis is diabetic neuropathy and left L5 radiculopathy.  

The Board acknowledges that there are some references in notes written by the Veteran's physicians for work purposes that he has burning sensations in his feet or burning foot syndrome.  See Attending Physician's Statement dated in December 2006 filled out by the Veteran's neurologist and a May 2006 handwritten statement by the Veteran's podiatrist.  The Board reads these statements, however, as that the physicians were merely setting forth the Veteran's symptoms of his diabetes mellitus, type II, and peripheral neuropathy, and not rendering a diagnosis since the corresponding treatment notes fail to actually set forth a diagnosis of burning foot syndrome.  Rather the treatment notes themselves clearly demonstrate that the physicians have related the Veteran's symptoms to his peripheral neuropathy of the bilateral lower extremities.

Based on the foregoing, the Board finds that the preponderance of the evidence is against finding that service connection for burning foot syndrome is warranted.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Therefore, service connection for burning foot syndrome is denied because the medical evidence fails to establish the Veteran has a current disability for which service connection may be granted.  The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for burning foot syndrome is denied.


REMAND

The Board finds that remand of the remaining issues on appeal is necessary for additional development and compliance with due process.

Initially, the Board notes that, as far as the claims for service connection for a cardiovascular disorder (other than arterial hypertension), erectile dysfunction, a lacunar brain infarct, and major depressive disorder, the Veteran has only argued that these disorders are secondary to service-connected disability, mainly his diabetes mellitus, type II (although his major depressive disorder is claimed as being also due to his other service-connected disabilities of peripheral neuropathy of the bilateral lower extremities and bilateral carpal tunnel syndrome).  Furthermore, the Board notes that the evidence of record fails to support any other theory of entitlement (i.e., direct or presumptive service connection) as the service treatment records are silent for any treatment or diagnosis of these disorders in service and they were not diagnosed until 2006, many years after the Veteran's discharge for active service.  Thus, the Board finds that it need not develop the claim for evidence to support any theory of entitlement other than that these claimed disorders are secondary to service-connected disability, specifically service-connected diabetes mellitus, type II.  See Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (Where a claimant has raised an issue of service connection, the evidence in the record must be reviewed to determine the scope of that claim.  Claims which have no support in the record need not be considered by the Board, however, as the Board is not obligated to consider "all possible" substantive theories of recovery.  Where a fully developed record is presented to the Board with no evidentiary support for a particular theory of recovery, there is no reason for the Board to address or consider such a theory.).

Service Connection for a Right Foot Disorder

The Veteran filed a claim for a plantar callus on the right foot, which he claims he has had since serving in Vietnam.  See VA Form 21-526 dated in September 2008. He further complained of having a right plantar spur and arthralgia (i.e., pain) in the foot.  See September 2008 statement in support of claim.  

In addition, in support of his claim, he submitted treatment records from his private podiatrist that show he was diagnosed in April 2006 to have a plantar keratotic lesion under the fourth metatarsophalangeal joint along with a contracted fourth toe (hammertoe) with an under-riding fifth toe.  Although the plantar keratotic lesion was excised in May 2006, it recurred and was again excised in September 2006, November 2006, May 2007, and September 2007.  In addition, X-rays of the feet taken in April 2006 showed minimal degenerative joint disease of the interphalangeal joints and calcaneal spurs bilaterally.  These treatment records also show diagnoses of bilateral rigid pes planus, plantar fasciitis and bursitis of the right heel.  See January 2007 treatment note.  Another X-ray taken in January 2008 showed mild to moderate osteoarthritis in the interphalangeal joints and first metatarsophalangeal joints, mild osteoarthritis in the left medial tarsometatarsal joint, and bilateral plantar and posterior calcaneal osteophytes likely related to enthesopathy.

The Veteran underwent a VA feet examination in October 2008 at which he referred that, while in Vietnam in combat, he stepped on a "spine" on the right heel with pain but at the time he did not give it much thought because he was in war.  He related he has been treated by a podiatrist and orthopedic surgeon due to heel pain on the right foot.  After physical examination, although the examiner noted the Veteran had a hammertoe deformity on the right, he only diagnosed the Veteran to have minimal degenerative joint disease of the interphalangeal joints and calcaneal spur right as shown on X-rays of the feet taken in April 2006.  The examiner did not give a medical nexus opinion because one was not requested.

Service treatment records show the Veteran was treated in June 1964 for a right foot strain after he fell down stairs and twisted his foot while on guard duty.  In addition, he was treated in August 1965 for a plantar wart on the right foot.  

Furthermore, the Veteran reported to the VA examiner that he injured his foot while in combat when he stepped on a "spine."  The Board notes that Veteran was awarded the Combat Infantryman Badge and his military occupational specialty (MOS) was Light Weapons Infantryman.  Thus, the combat presumption applies to this injury he reported.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

Although the Veteran was afforded a VA examination, the Board finds the examination to be inadequate because the examiner did not consider all the Veteran's diagnoses relating to his right foot, as seen in the private treatment records, nor did he provide a medical nexus opinion.  Furthermore, the RO failed to consider the combat presumption in adjudicating the Veteran's claim or in advising the VA examiner.

Consequently, the Board finds that remand is warranted for a new VA examination with a medical nexus opinion that takes into consideration all of the Veteran's current right foot disorders, not just those that show up on X-ray (including any that are shown by the evidence to have been present on or after September 2008 when the Veteran filed his claim for service connection even if not presently found on examination), and the Veteran's report of combat-related injury as well as the treatment seen in the service treatment records.

Furthermore, as the last treatment records relating to the Veteran's right foot are from December 2007, before he even filed his claim for service connection, the Board finds that the Veteran should be contacted and requested to provide information relating to where he has been treated for his right foot disorder(s) since that time and, if by a private physician, to provide VA with a release to obtain such treatment records.


Service Connection for a Cardiovascular Disease (Other than Arterial Hypertension)

In his September 2008 claim, the Veteran claimed service connection for "atherosclerosis."  The Board notes that a review of the medical evidence of record does not, however, actually show a diagnosis of atherosclerosis although it does show diagnoses of hyperlipidemia, hypertensive cardiovascular disease, sinus bradycardia and left ventricular hypertrophy.  The Veteran claims that his cardiovascular disease is secondary to his service-connected diabetes mellitus, 
type II.

The Veteran has not been provided a VA examination.  The basis for the denial of service connection was that the VA diabetes mellitus examination conducted in October 2008 did not find atherosclerosis as a complication of the Veteran's diabetes mellitus, type II.  The Board notes that the examination worksheet tells the examiner that, for each diabetic complication manifested by the veteran, to complete the appropriate additional worksheets.  At the examination, the Veteran reported recurrent episodes of chest pain and using Altace and Hyzaar.  Furthermore, private treatment records from February 2008 show a diagnosis of hypertensive cardiovascular disease.  The examiner, however, neither completed the appropriate additional worksheet nor did he explain why the Veteran's complaints of chest pain and diagnosis of hypertensive cardiovascular disease in the private treatment records were not a complication of his service-connected diabetes mellitus, type II.  

Consequently, the Board finds that this VA examination was inadequate to establish that the Veteran's current cardiovascular disorder (other than arterial hypertension, which is a separate claim) is not related to his service-connected diabetes mellitus, type II.  Based upon the evidence of record, the Board finds that a VA heart examination is warranted to determine what cardiovascular disease (other than arterial hypertension) the Veteran currently has and to obtain a medical etiology opinion.

Furthermore, treatment records from the Veteran's cardiologist in the claims file are from February 2008 to August 2008 and June 2010.  The Board finds that additional treatment records from between August 2008 and June 2010 as well as treatment records since June 2010 may be very relevant in helping to determine the exact nature of the Veteran's current cardiovascular disorder(s).  Thus, on remand, the Veteran should be contacted and requested to provide information relating to where he has been treated for his cardiovascular problem(s) since that time and, if by a private physician, to provide VA with a release to obtain such treatment records.

Service Connection for Erectile Dysfunction

The Board notes that the medical records provided by the Veteran do not show actual treatment for erectile dysfunction although they do show his occasional complaint of being impotent or having loss of virility.  Thus, on remand, the Veteran should be contacted and asked to identify any medical providers who have actually treated him for his claimed erectile dysfunction.  

In addition, the Board notes that the Veteran was not provided with a VA examination because there was no medical evidence to show he has erectile dysfunction.  The Board finds, however, that the Veteran is competent to state that he has erectile dysfunction, although not that his erectile dysfunction is related to his service-connected diabetes mellitus, type II.  Thus, a VA examination is warranted in order to determine whether the Veteran currently has erectile dysfunction and, if so, if it is etiologically related to his service-connected diabetes mellitus, type II.

Service Connection for a Lacunar Brain Infarct

Initially, the Board notes that there are no medical records showing treatment for a lacunar brain infarct (i.e., a cerebrovascular accident or stroke).  Rather, it appears that the diagnosis of a lacunar brain infarct was made based upon a June 2006 magnetic resonance imaging (MRI) study of the brain which found that the Veteran had "T2 weighted hyperintense focus at the left mid parietal subcortical white matter region of non-specific etiology which may represent a small lacunar infarct, small vessel disease or demyelinating focus."  Thereafter, the Veteran's treating neurologist diagnosed him to have a history of a lacunar brain infarct although it is unclear whether he diagnosed the Veteran to have any residuals thereof.  In addition, the Veteran himself in his initial application for service connection stated that this disability was from an "MRI from 06/29/06."  

Thus, although the Veteran has stated that this lacunar brain infarct occurred in early 2006, there is actually no evidence of when this cerebrovascular accident actually occurred as it appears that he did not receive any treatment for it at that time.  Thus no effort is necessary to obtain any further medical records.

The Veteran has claimed, however, that this is related to his service-connected diabetes mellitus, type II, of which it appears he was diagnosed to have about April 2006.  No VA examination has been provided to determine, what if any, residuals the Veteran has due to the lacunar brain infarct and to obtain a medical opinion as to whether the lacunar brain infarct and residuals therefrom are etiologically related to his service-connected diabetes mellitus, type II.  The Board finds that one is necessary in order to fairly and fully adjudicate the Veteran's claim.  Thus, remand is warranted.

Service Connection for Major Depressive Disorder

The Board notes that, on his initial application filed in September 2008, the Veteran claimed service connection for depression, sleep disorder and PTSD (posttraumatic stress disorder).  However, in a September 2008 statement in support of his claim, the Veteran said he had a severe sleep disorder and depression due to his multiple medical conditions.  

In support of his claim, the Veteran submitted a statement dated in January 2008 by the Veteran's treating psychiatrist who stated he has been seeing the Veteran for treatment since May 2006.  He initially diagnosed the Veteran to have an attitude disorder due to physical conditions that had worsened and was now diagnosed as major depressive disorder.  As part of the Veteran's medical conditions, he listed his service-connected diabetes mellitus, type II, and diabetic neuropathy, but also listed nonservice-connected disabilities involving the spine.  

In October 2008, the Veteran was provided a VA examination; however, it was an Initial PTSD examination rather than a Mental Disorders examination.  The examiner failed to diagnose the Veteran to have PTSD, but did diagnose him to have major depressive disorder.  The examiner, however, failed to provide a medical opinion as to whether the Veteran's diagnosed major depressive disorder was etiologically related to his service-connected disabilities of diabetes mellitus, type II, and peripheral neuropathy of the bilateral lower extremities.  Consequently, the Board finds that a new VA examination is warranted to determine the Veteran's current psychiatric disorder and to obtain a medical nexus opinion.

Furthermore, the records from the Veteran's psychiatrist in the claims file are from May 2006 through September 2007 and then the letter from January 2008.  The Board finds that additional treatment records since January 2008 may be relevant to the Veteran's claim.  Thus, on remand, the Veteran should be contacted and requested to provide information relating to where he has been treated for his psychiatric problem(s) since that time and, if by a private physician, to provide VA with a release to obtain such treatment records.

Increased Rating for Carpal Tunnel Syndrome and Service Connection for Renal Dysfunction and Arterial Hypertension

The Board must consider all documents submitted prior to its decision and review all issues reasonably raised from a liberal reading of these documents.  Suttmann v. Brown, 5 Vet. App. 127, 132 (1993) (citations omitted).  Where such review reasonably reveals that the claimant is seeking a particular benefit, the Board is required to adjudicate the issue or, if appropriate, remand the issue to the RO for development and adjudication.  However, the Board may not ignore an issue so raised.  Id.  

By rating decision issued in August 2010, the RO granted service connection for bilateral carpal tunnel syndrome and evaluated each wrist as noncompensably disabling.  The RO also denied service connection for renal dysfunction and arterial hypertension, including as secondary to service-connected diabetes mellitus, type II.    By statement from his representative received in May 2011, the Veteran requested reconsideration of this rating decision for a compensable evaluation for left and right wrist carpal tunnel syndrome and entitlement to service connection of renal dysfunction and arterial hypertension and submitted additional statement and evidence relating to those claims.  The Board interprets the May 2011 statement from the Veteran's representative to constitute a Notice of Disagreement as to the RO's August 2010 rating decision.  A Statement of the Case, however, has not been issued.  

Consequently, the Board remands this claim for the RO to issue a Statement of the Case on the issues of entitlement to service connection for a compensable disability rating for left carpal tunnel syndrome and right carpal tunnel syndrome, and entitlement to service connection for renal dysfunction and arterial hypertension claimed as secondary to service-connected diabetes mellitus, type II.  See 38 C.F.R. § 19.9(c).  See also, Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  However, this issue will be returned to the Board after issuance of the Statement of the Case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.
 
Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to provide the following:

(a)  Identify all medical care providers who treated him for his right foot disorder(s) since December 2007.

(b)  Identify all medical care providers who treated him for his cardiovascular (i.e., heart) disorders (other than arterial hypertension) for the periods from September 2008 to May 2010 and from June 2010 to the present.  

(c)  Identify all medical care providers who treated him for his erectile dysfunction since September 2008.

(d)  Identify all mental health care providers who have treated him for his psychiatric problems since January 2008.

For all private medical and mental health care providers identified, the Veteran should be asked to provide VA with a release to obtain their medical records (one per provider).  The Veteran should be advised that he can submit these records himself in lieu of providing VA with releases.  If the Veteran provides the requested releases, then all efforts should be undertaken to obtain the identified medical records.  A negative response should be requested for all medical records that are not available.  If any medical records are not available, the Veteran and his representative should be advised and given another opportunity to submit said medical records.

2.  After all available evidence has been obtained and associated with the claims file, scheduled the Veteran for the following VA examinations.  The claims file must be provided to each examiner for review in conjunction with the examination, and such review should be noted in the examination report.

Feet Examination - After reviewing the claims file (especially the private podiatrist's treatment notes) and conducting any necessary testing, the examiner should render a diagnosis as to whether the Veteran has any current disorder(s) relating to the right foot (including whether there is any disorder shown in the treatment records in the claims file since September 2008 when he filed his claim for service connection but not currently found on examination).  If any disorder is found to be currently present or to have existed since September 2008 but not currently, the examiner should render an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that each right foot disorder identified is related to any disease or injury incurred during service, to include whether it is related to treatment in service for a strain injury to the right foot sustained in June 1964 or a plantar wart on the right foot in August 1965, or whether it is related to the Veteran's reported combat-related injury of stepping on a "spine" in his right heel during combat operations while serving in the Republic of Vietnam.  In rendering an opinion, the examiner should also take into account the Veteran's report, if any, of the onset of symptoms as well as a continuity of symptoms since service.

Heart Examination - After reviewing the claims file and conducting any necessary testing, the examiner should render a diagnosis as to whether the Veteran has any current cardiovascular disease other than arterial hypertension (to include but not limited to atherosclerosis as claimed).  If so, the examiner should than render an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that each cardiovascular disorder identified is proximately due to, the result of or has been aggravated by the Veteran's service-connected diabetes mellitus, type II.  

Genitourinary Examination for Erectile Dysfunction  -  After reviewing the claims file and conducting any necessary testing, the examiner should render a diagnosis as to whether the Veteran has erectile dysfunction.  If so, the examiner should render an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's erectile dysfunction is proximately due to, the result of or has been aggravated by his service-connected diabetes mellitus, type II.  

Neurology Examination for Lacunar Brain Infarct - After  reviewing the claims file and conducting any necessary testing, the examiner should render a diagnosis as to whether the Veteran has any residuals relating to a lacunar brain infarct that was diagnosed based upon a June 2006 MRI of the brain.  If so, the examiner should render an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the lacunar brain infarct and residuals therefrom are proximately due to, the result of or has been aggravated by the Veteran's service-connected diabetes mellitus, type II.  

Mental Disorder Examination - After reviewing the claims file and conducting any necessary testing, the examiner should render a diagnosis as to whether the Veteran has any current mental disorders (to include a depressive disorder and sleep disorder as claimed).  If any mental disorder is found, the examiner should render an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that each current mental disorder found on examination is proximately due to, the result of or has been aggravated by the Veteran's service-connected disabilities to include diabetes mellitus, type II, peripheral neuropathy of the bilateral lower extremities, and bilateral carpal tunnel syndrome, either individually or in the aggregate.  

Each examiner should give a detailed explanation for the reasons for the opinion(s) provided.  The medical reasons for accepting or rejecting the Veteran's theories of entitlement should be set forth in detail.  If an examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3.  After ensuring that all assistance necessary to develop the Veteran's claim has been accomplished (to include ensuring the adequacy of all VA examinations and medical opinions obtained), readjudicate the Veteran's claims.  Readjudication of the claim for service connection for a right foot disorder should include application of the combat presumptions pursuant to 38 U.S.C.A. § 1154(b) as necessary with regard to any claimed in-service combat-related injury during the Veteran's service in the Republic of Vietnam.  Readjudication of the claims for service connection for a cardiovascular disorder (other than arterial hypertension), erectile dysfunction, and a lacunar brain infarct should be based upon whether these disorders are secondary to the Veteran's service-connected diabetes mellitus, type II.  Readjudication of the claim for service connection for major depressive disorder should be based on whether it is secondary to the Veteran's service-connected disabilities of diabetes mellitus, type II, peripheral neuropathy of the bilateral lower extremities and bilateral carpal tunnel syndrome, either individually or in the aggregate.  

4.  If such action does not resolve the claims, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, these claims should be returned to this Board for further appellate review, if in order.  

5.  In addition, provide the Veteran with a Statement of the Case as to the issues of entitlement to compensable disability ratings for carpal tunnel syndrome of the left and right wrists and entitlement to service connection for renal dysfunction and arterial hypertension, to include as secondary to service-connected diabetes mellitus, type II.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  If a timely substantive appeal is not filed, the claim should not be certified to the Board.  If a timely substantive appeal is filed, this claim should be returned to the Board for further appellate consideration, as appropriate and subject to the current appellate procedures. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


